Case 1:20-cr-00388-DLC Document 33 Filed 08/13/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

ee a a a ee. xX
UNITED STATES OF AMERICA : 20Cr0388-01 (DLC)
ye : ORDER
r
MARIO REYNOSO-HICIANO, .
USDC SDNY
Defendant. : |, DOCUMENT
: | ELECTRONICALLY FILED
TTT ems sn TE TT ST SS TS x DOC #:
DENISE COTE, District Judge: DATE FILED: D Jord

 

 

 

 

 

On August 5, 2020, the defendant was presented and
arraigned before the Magistrate Judge. At that time, the
defendant consented to detention without prejudice. Today,
defense counsel requested an immediate hearing. Defense counsel
represents that the defendant consents to a bail review being
held in his absence. It is hereby

ORDERED that the hearing will be conducted by telephone on
August 13, 2020 at 11:30 a.m. Counsel for the Government and
the defendant, and members of the press and public, may access

the conference audio using the following credentials:

Call-in number: 888-363-4749
Access Code: 4324948
Dated: New York, New York

August 13, 2020

| 7
Lowey LY
DENISE COTE

United States District Judge

 

 
